                         United States District Court
                       Western District of North Carolina
                              Asheville Division

 TERRANCE JAVARR ROSS,                        )                JUDGMENT IN CASE
                                              )
                  Petitioner,                 )                1:18-cv-00354-FDW
                                              )
                     vs.                      )
                                              )
 MIKE SLAGLE,                                 )
                                              )
                 Respondent.                  )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s March 4, 2020 Order.

                                               March 4, 2020
